UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2152


BERNARD SCARBOROUGH,

                Plaintiff - Appellant,

          v.

WALMART CORPORATION,    f/k/a   Wal-Mart   Super   Center   Stores,
Incorporated,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00263-GCM)


Submitted:   May 24, 2011                     Decided:      June 3, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Scarborough, Appellant Pro Se.     Brian Stephen Clarke,
LITTLER MENDELSON, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard Scarborough appeals the district court’s order

dismissing       his      employment          discrimination           and      malicious

prosecution     action        for   failure      to    state    a    clam.       We    have

reviewed the record and find no reversible error.                            Accordingly,

we   affirm     for     the    reasons       stated     by     the    district     court.

Scarborough     v.     Walmart      Corp.,    No.     3:10-cv-00263-GCM         (W.D.N.C.

Sept. 8, 2010).           We dispense with oral argument because the

facts   and    legal    contentions      are        adequately       presented    in   the

materials     before     the     court   and     argument       would    not     aid   the

decisional process.



                                                                                 AFFIRMED




                                             2